THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 15, 2022



In the Court of Appeals of Georgia
 A21A1500. STANLEY v. EDWARDS.

      DOYLE, Presiding Judge.

      Tiffany Stanley (“the mother”) appeals from the trial court’s order granting

Quinton Edwards’s (“the father”) motion for modification of child custody and child

support regarding the couple’s two children. Stanley argues that the trial court (1)

abused its discretion by granting the motion without evidence of a material change

in circumstances; (2) abused its discretion by disregarding the older child’s election

to live with the mother; (3) abused its discretion regarding evidentiary rulings; and

(4) erred by failing to include a start date for child support in its final order. For the

reasons that follow, we reverse.
      This Court reviews for an abuse of discretion an order modifying or declining

to modify child custody and child support, and evidentiary findings will be affirmed

if there is any evidence to support them.1

      The record shows that in September 2018, the father filed a complaint for

modification of child custody and child support. The complaint attached a copy of a

final order on a petition for custody and visitation from June 2013, which showed that

Q. E. was born November 30, 2006, and C. E. was born October 27, 2009. The

mother was granted custody with the father having 48 hours of visitation every other

weekend. In his complaint, the father alleged that he was seeking primary physical

custody of the children because the mother

      has failed to discharge her duties and has not taken action for the
      furtherance of the children’s well-being. Specifically, she has failed to
      support the needs of the minor children and allowed the children to be
      around immoral behavior such as partying and drugs. Furthermore, [the
      mother] has allowed numerous live-in boyfriends to be around the
      children, who have been negatively impacted by this.2




      1
          See Brazil v. Williams, 359 Ga. App. 487, 490 (1) (b) (859 SE2d 490) (2021).
      2
        The mother’s trial counsel noted in opening that she filed a petition to modify
child support prior to the instigation of this suit.

                                             2
      The mother initially filed a pro se answer denying these allegations, and later,

she hired an attorney who filed another answer on her behalf. She also

counterclaimed for an upward modification of child support, arguing that the father

frequently had failed to exercise portions of his visitation since 2013, causing her to

expend more resources on care of the children. On November 15, 2019, Q. E. filed

an election to live with the mother.

      At the bench trial in March 2020, Q. E.’s seventh grade language arts teacher

testified that she had taught him through the 2019-2020 school year, and she mainly

interacted with the mother until recently. She did meet with the father the week before

the bench trial, and she had spoken to him once over the phone prior to that. As for

Q. E.’s performance, the teacher testified that

      [Q. E.] is a very polite, likable young man. Pleasure to have in class. He
      is a typical seventh grade little boy. His grades are average. He does
      really well, I think, in math from the way [another teacher] talks. For me,
      he does well. He has a C average right now, but he doesn’t love to read
      and probably could improve on that a little bit. But, you know, he’s like
      any of my other students. They are talkative on some days. You know,
      they just have their days. But he is just a very good student. He’s a
      pleasure to have in class.




                                          3
      The teacher had experienced no issues with Q. E. having been absent from

school, and she denied knowing about any referral of him to juvenile court for school

absences.3 She noted that his grades at that time were 71 in language arts, 100 in

science, 82 in math, and 72 in social studies, which were average grades for her

students. When challenged by the father’s attorney, she explained that eighty percent

of the students at the school were two or more grade levels behind in reading. When

she was given a copy of Q. E.’s sixth grade end-of-year test scores, she admitted that

they were slightly lower than some of her students, but explained that the entire

seventh grade was currently getting an extra hour of language arts to remediate those

students who were behind. She reiterated that his scores were “slightly below

average, but as I said, our population as a whole is below the state average.”

Moreover, Q. E. was showing growth in his reading level and had made

improvements over the year, and he was involved in the school-wide reading-support

program. The teacher testified that Q. E. was “a solid C student. He is below reading

level[,] and I feel like the work that [Q. E.] gives me is the best that he can give me.



      3
         This referral was apparently going to be made by the father’s trial counsel
after this case was filed and not by the school system or the teacher, and many of the
absences were a result of Q. E. having an illness for a week.

                                           4
I do. I have seen improvement in his reading skills[,] and I don’t foresee [Q. E.]

failing a class at all.”

       She did not notice any problem with Q. E. being absent, nor did she believe

that Q. E. had a behavior problem; she denied speaking to the father about Q. E. being

disrespectful. She had contacted both parents about a single occasion of Q. E. falling

asleep in class, which she testified was not outside of the norm for students in her

class as it included the students’ lunchtime, and she had not had that problem with Q.

E. again.

       The teacher experienced a single instance of having been unable to reach the

mother through her contact information, which was later corrected, and had otherwise

been in contact with the mother fairly regularly and had not had any issue with her

engagement. The attempt to contact was made about missing a weekly reading log,

which was a “very regular” occurrence with all her students, not just Q. E.4 The

teacher said that during the single instance in which she had met with the father, the

meeting was set up without her knowledge until the father showed up that day, and



       4
       Specifically, the teacher explained that the assignment was a weekly at-home
reading log in which the students needed to read for a prescribed amount of time and
document the reading; she was “missing a lot of them” from many of the students.

                                          5
she was not aware if the mother knew of the meeting.5 As for Q. E.’s chattiness, the

teacher explained that she was able to remedy the situation by separating the chatty

students from each other.

      The children’s stepmother shares two other children with the father — a one-

year-old and six-year-old — who are not the subject of this litigation. The stepmother

was prohibited by the 2013 parenting plan from having direct contact with the mother

or from transporting Q. E. and C. E. to and from visitation. She testified that if Q. E.

and C. E. came to live at the father’s home, she would work with the children on their

school work, but she did not currently do so because they “don’t bring it.” She

testified that when the mother had surgery, the father and stepmother kept Q. E. and

C. E. for a week, and they helped with homework at that time.

      The stepmother also testified that she threatened to “spank [Q. E.’s] butt” for

speaking to her in a way that she did not like. She also called the police to come to

their home after she disciplined Q. E. for pushing her six-year-old to the ground

because she was afraid that the maternal grandmother would report her for punishing


      5
       The mother later acknowledged that she was notified of the meeting, but she
declined to participate because she already had the information from the teachers and
because the father had already initiated the instant litigation, which she felt would
negatively affect the meeting.

                                           6
Q. E.6 She admitted grabbing Q. E. by the arm, but she denied pushing him up against

a door as Q. E. apparently had reported to others. Even though she allegedly

witnessed Q. E. pushing her six-year-old, she immediately left the children alone

again and went to a different room, and five to ten minutes later, Q. E. brought her his

cell phone so she could speak to his grandmother, who was asking about the

stepmother’s treatment of Q. E.

      The stepmother testified that the mother did not tell them about C. E.’s junior

Beta Club induction. She did not state why the father did not get this information

directly from the school, which she admitted he could have done in some instances.

      The father testified that he worked 16 days out the month in the month prior

to the trial, and he worked the swing shift, which could cause an erratic schedule. He

testified that he received his schedule for one year at a time, subject to changes to

cover absences. Additionally, when complaining about how the mother did not notify

him about C. E.’s Junior Beta Club induction or a science event, he testified that,

“[m]y job clearly tells us if you need some time off to do anything, just give us an

advanced notice, so you can have your time. Give me a week in advance. If you need

      6
        The maternal grandmother admitted that she spoke with the stepmother about
the incident and threatened to call the police on the stepmother to sort out the details,
but she denied actually calling the police.

                                           7
next Thursday off, that will give us enough time to get you coverage[,] or you can set

up a personal [day] to where you can have that day off.” The father did not testify

why this system of leave would not have allowed him to schedule around his 2

monthly 48-hour visitation periods. The father admitted that he smoked and used a

“vape,” but he denied offering his vape or any alcohol to the children. The father

denied allowing the stepmother to physically discipline Q. E. and C. E., and he denied

any incidents of violence in the home.

      The mother testified that she works 40 hours a week at a daycare center, and

prior to leaving for the day, she got the children ready for school and frequently drove

them there unless they wanted to get up early for the bus. Both children are in after

school programs. The mother conceded that she failed to tell the father about two

specific events of C. E.’s but testified that she had frequently told the father about

events, and he did not participate, nor did he get the information from the school

himself.

      On cross-examination, the mother was confronted by several pictures posted

on her social media accounts that showed her with friends or alone, in short dresses

or tight clothing; smoking from a hookah, which she testified contained flavored

tobacco; in one instance, smoking a marijuana cigarette; and in one instance making

                                           8
an obscene hand gesture with her middle finger. Many of the pictures had captions

with obvious song lyrics containing curse words or other statements containing

cursing or slang. The mother admitted that she smoked marijuana in the instance

pictured, but she denied using the substance regularly and produced a negative drug

test. The father presented two pictures of men connected to her, one in which she was

also pictured, and one which contained pictures of the children. She admitted dating

one of the men, but claimed the man pictured with her children from 2012 and 2014

was a family friend with whom she was not romantically involved. The father also

presented a private message chain between her and a third man, with whom she was

discussing sex and with whom she discussed money he owed to her, threatening to

tell his wife what he was doing.

      Q. E. testified that he goes to an after school program everyday at which he

does an hour of either math or language arts work followed by an hour of enrichment

with other teachers. At his mother’s house, he also worked on reading and a math

program called Prodigy, and his mother worked with him on schoolwork. Q. E.

denied that his father had ever helped him with English. He admitted that he probably

likes playing video games too much, but he has an enforced bedtime of 9:00 p.m. on

school nights and has to finish his homework before he can play. Although he has

                                         9
social media accounts, Q. E. testified that he is rarely on them, preferring to chat with

his friends on the phone or through their video games; many of his friends use various

social media platforms. Q. E. testified that he had not seen his mother’s social media.

Q. E. testified that he had seen people smoking and drinking at both his parents’

houses; that his mother had alcohol at some point in front of him a few years ago; that

someone at his father’s house (perhaps his father although it is unclear from his

testimony) had offered to allow him to smoke a vape.

      Following the bench trial, the court entered a final order granting the father

primary physical custody of the two children.7 After the mother’s motion for new trial

was denied, this appeal followed.

      1. Stanley first argues that the trial court abused its discretion by transferring

custody absent reasonable evidence that there was a material change in circumstances

that had an adverse effect on the minor children. We agree.




      7
         After the trial court’s order was entered, the mother’s counsel withdrew, and
her new counsel filed a motion for new trial, inexplicably asserting claims for a new
trial usually seen in a criminal proceeding such as lack of sufficient evidence under
the general grounds and ineffective assistance of counsel under Strickland v.
Washington, 466 U. S. 668 (104 SCt 2052) (80 LE2d 674) (1984). This motion was
denied after a hearing, a transcript of which does not appear in the record on appeal.

                                           10
            In Georgia, there is a well established two-part test which the trial
      court must employ before instituting a change of custody. The trial court
      must determine whether there has been a material change in
      circumstances affecting the welfare of the child since the last custody
      award. If so, the trial court then determines whether the child’s best
      interests will be served by a change in custody. In other words, the best
      interests of the child should be utilized in deciding the case once a
      change in condition has been established. While a best interests of the
      child standard applies to an initial determination of custody, it is
      applicable in a change of custody action only after there has been a
      showing of a change in condition materially affecting the child.8


      The trial court’s order made only the following findings to support its order

modifying custody:

      there has been a significant and material change in circumstances so as
      to call the issue of custody into question in that the Mother has taken
      steps to alienate the children from [the] Father and has failed to apprise
      the Father of significant events in the children’s lives. Further, the older
      child has significant problems in school which are simply not being
      addressed with sufficient urgency. Finally, the Mother’s morals have
      been shown to be questionable at best. For those reasons, the [c]ourt
      finds that it is in the best interests of the minor children that the Father




      8
       (Citations and punctuation omitted.) Brazil, 359 Ga. App. at 488-489 (1),
quoting Odum v. Russell, 342 Ga. App. 390, 392 (1) (802 SE2d 829) (2017).

                                          11
      be there [sic] primary care giver, despite the older child’s desire to live
      primarily with his Mother.


We disagree that any of the three findings by the trial court constitute a material

change in circumstance, and we address each finding in turn.

      (a) Mother’s alienation of the father.

      The father identified two school events that were open to family that the mother

did not tell him about — C. E.’s induction into Beta Club and C. E.’s science event.

The mother testified that she had told the father about many events, but because he

missed them so frequently, she ceased doing so. The father did not dispute that he

missed events, blaming work or the mother, and there also was no testimony

regarding his actual attendance at events prior to these two.

      The father agreed that he also previously missed visitation and argued it was

based on his work schedule. And although he claimed to be able to get coverage or

take time off, he did not explain why this leave system would have prevented him

from scheduling around his 2 monthly 48-hour visitation periods or why it had

prevented him from attending school events in the past about which he had received

notification. Additionally, the original custody order was entered after he had begun

working at the same job he had at the time of the modification action, but he failed

                                          12
to request any sort of modified visitation schedule at that time based on his work

needs.

         Moreover, there is no evidence that the mother spoke negatively about the

father to the children or that they held a negative view of the father based on anything

the mother said or did. There was no evidence that the mother prohibited the father

from calling the children on their cell phones and no evidence that she refused to

discuss the children with him if he had called with an issue at some point prior to the

instigation of this litigation.9

         Although the mother should have given the father notice of the events if the

information was not otherwise provided by the school, it is clear from the record that

the animosity between the parties had been ongoing throughout their relationship and

began prior to the original order being entered. Nor was there any new or escalating

         9
         Compare with Hooper v. Townsend, __ Ga. App. __ (Case No. A21A1293;
Jan. 19, 2022) (affirming modification of custody based in part on mother’s alienation
of the child from the father, stating that “the mother obtained an ex parte temporary
protective order to circumvent the father’s parenting time, consistently failed to make
the child available to the father by phone or video call, falsely represented that the
child had a medical condition or travel/activity restriction to circumvent parenting
time by the father, and coached the child to “reframe his interpretation of life events
and experiences to reflect negatively upon [the father] and [the father’s] family.”). We
acknowledge that the mother declined to attend the meeting at the school the week
prior to the bench trial because of the instant litigation, but that does not appear to be
an ongoing issue based on the evidence.

                                           13
manifestation of it on the part of the mother, and therefore, it would not present a new

circumstance or material change in circumstance to support the trial court’s order.10

      (b) Q. E.’s significant school problems.

      It is clear from the record that Q. E. has a difficult time with reading. The

maternal grandmother testified that he has always had such difficulty, and the mother

and she have always worked with the children on reading and their school work. The

bulk of his difficultly seems to have arisen during the transition to middle school in

the fifth grade, and not any issue with parenting by the mother. Q. E. testified that the

mother makes him do his homework every night and that the children have a 9:00

p.m. bedtime. Q. E. also testified that he spends two hours per day after school for

remediation and enrichment, which was corroborated by his teacher’s testimony.

      10
         See, e.g., Cousens v. Pittman, 266 Ga. App. 387, 390 (597 SE2d 486) (2004)
(“The trial court recited only that the relationship between the child and her father
was ‘being irreparably harmed’ and that the child suffered emotionally from the
‘bickering’ of both parents. While we may agree with the trial court’s finding that the
child suffers because of the behavior of her parents, we have found no evidence in the
record that the parents’ behavior is either new or a material change in circumstances.
To the contrary, the ‘bickering’ has occurred continuously since the parents’
divorce.”). See also Steed v. Steed, 356 Ga. App. 194, 196 (1) (843 SE2d 21) (2020)
(“Having found that the litigious family dynamic was a result of the parents’ hostile
relationship, the trial court then correctly concluded that there was no material change
in circumstances.”); Park-Poaps v. Poaps, 351 Ga. App. 856, 862 (2) (833 SE2d 554)
(2019) (“[P]arental discord that has been ongoing since before the prior custody
award does not constitute a material change in circumstances.”).

                                           14
Moreover, the only disinterested party who testified and the most qualified person to

give an opinion as to aptitude — Q. E.’s teacher — stated that “[h]e is below reading

level[,] and I feel like the work that [Q. E.] gives me is the best that he can give me.

I do.” Neither the father nor the stepmother explained what they would be able to do

that would be different than the remediation Q. E. was already receiving.11 Indeed, Q.

E. testified that the father had never helped him with reading. Based on this evidence,

it appears that Q. E. has always had an issue with reading, it was known to the school

and the parties, and it was not the result of any conduct on the part of the mother.12

Moreover, beyond speculation, there was no evidence that any change in custody




      11
          The stepmother testified that she was worried about Q. E. academically, but
she did not state when her worry began or whether she or the father had done
anything to remediate his skills during their current visitation even though she
testified that she downloaded academic computer applications for her own children;
instead, she testified that their normal visitation with Q. E. and C. E. usually involved
watching movies or playing games. There was a great deal of testimony by the father
about gang activity or the potential for gang activity or other discipline problems, but
this was either speculative or contrary to the teacher’s testimony. There were two
reports from a bus driver of a group of children including Q. E. who were acting
disruptive on the bus, but this in no way appeared linked to gang activity.
      12
          See Park-Poaps, 351 Ga. App. at 862-863 (2) (explaining that the moving
party had the burden to show that there is a material change in circumstances before
the trial court can grant a modification and pre-existing conditions do not constitute
a change in circumstances).

                                           15
would improve or remedy the situation. Accordingly, this finding does not support

the modification of custody.

      (c) Mother’s questionable morals.

      Introduced at trial by the father were several social media posts that showed the

mother dressed up to go out with girlfriends. Many of them had what were clearly

music lyrics quoted over top or captioned below. None of the photographs showed

the mother or her friends nude or engaged in sexually explicit conduct. The father

also attempted to show that the mother had a number of “live-in boyfriends” with her

posts or that she was working as an escort. Even assuming that the mother was

working as an escort or that she had a series of boyfriends over the seven years since

the entry of the initial custody order,13 there is no evidence that the children were

aware of or met anyone other than the person from pictures dated 2012 and 2014,

whom the mother claimed was a family friend.

      There is no evidence beyond the father’s attorney’s speculation that any of her

social media posts containing curse words or the picture of her middle finger (1) were

seen by the children; (2) were indicative of the way the mother behaved when she was

parenting the children; or (3) had any negative effect on the children. The father’s

      13
           There was no evidence of a live-in boyfriend.

                                          16
attorney made much of the fact that the mother was unaware that Q. E. had a

Facebook account, which the child testified he made “a long time ago” and did not

use, preferring to communicate with his friends on other social media outlets or on

his cellphone; however, the father also was unaware that Q. E. had a Facebook page,

testifying on the second day of trial that he “just realized that yesterday” when it was

brought up by his attorney during the first day of trial. Additionally, Q. E. testified

that he saw smoking and drinking by people at both his mother’s and father’s homes,

that he saw a person with a gun at his father’s house, and that someone offered to let

him vape at his father’s house (the father also admitted that he smoked and used a

vape). There is no evidence that any of the mother’s behaviors pointed to in the

photographs constituted new circumstances because several of the pictures were from

before the initial custody order was entered or soon thereafter. More importantly,

there is simply no evidence showing that the children were aware of any of the

mother’s conduct to which the father objected or that they had been negatively

affected thereby.14

      14
         See Beckman v. Beckman, __ Ga. App. __ (Case No. A21A1575; decided
Feb. 23, 2022) (“The focus must be on the needs of the child, not the faults of the
parents. In some instances a parent’s immoral conduct might warrant limitations on
the contact between parent and child; but only if it is shown that the child is exposed
to the parent’s undesirable conduct in such a way that it has or would likely adversely

                                          17
            Too long have courts labored under the notion that divorced
      parents must somehow be perfect in every respect. The law should
      recognize that parents, married or not, are individual human beings each
      with his or her own particular virtues and vices. . . . In domestic
      relations cases the courts should recognize that all parents have faults,
      and look not to the faults of the parents, but to the needs of the child.15


       We are mindful of the showing necessary to establish an abuse of discretion

in such an instance, but based on the testimony and evidence presented, which

consisted largely of the continuation of long patterns of behavior among the parties

over the years and testimony about the mother with no connection to her parenting

with any adverse impact to the children, the mother has succeeded in meeting this

burden.16 Accordingly, the order granting the father’s petition for modification is

hereby reversed.




affect the child.”), quoting In the Interest of R. E. W., 220 Ga. App. 861, 863 (471
SE2d 6) (1996).
      15
        (Punctuation omitted.) In the Interest of R. E. W., 220 Ga. App. at 864,
quoting Conkel v. Conkel, 31 Ohio App. 3d 169, 171 (509 NE2d 983) (Ohio Ct. App.
1987).
      16
         See Cousens, 266 Ga. App. at 390-391. See also Steed, 356 Ga. App. at 196-
197 (1); Park-Poaps, 351 Ga. App. at 862-863 (2).

                                          18
      2. Based on the foregoing, we need not address the mother’s remaining

enumerations of error.

      Judgment reversed. Reese and Brown, JJ., concur.




                                      19